COURT OF APPEALS
SECOND 
DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-284-CR
  
  
DANIEL 
SIDES                                                                       APPELLANT
  
V.
  
THE 
STATE OF TEXAS                                                                  STATE
 
 
------------
 
FROM 
CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        On 
May 21, 2004, Daniel Sides pleaded guilty to felony driving while intoxicated 
and, pursuant to the plea agreement, was sentenced to four years’ 
confinement.  On June 18, 2004, the trial court entered its certification 
of defendant’s right to appeal in accordance with rule 25.2(a)(2).  See
Tex. R. App. P. 25.2(a)(2).  
The certification states that this “is a plea-bargain case, and the defendant 
has NO right of appeal.”
        On 
June 25, 2004, appellant filed a pro se notice of appeal.  On July 27, 
2004, we notified appellant that the certification indicating he had no right to 
appeal had been filed in this court and that this appeal would be dismissed 
unless appellant or any party desiring to continue the appeal filed a response 
showing grounds for continuing the appeal.  See Tex. R. App. P. 25.2(a)(2), 44.3.  
Appellant has not filed a response.
        Rule 
25.2(a)(2) limits the right to appeal in a plea bargain case to those matters 
that were raised by written motion filed and ruled on before trial or after 
getting the trial court’s permission to appeal. Tex. R. App. P. 25.2(a)(2).  
According to the trial court’s certification, neither of these circumstances 
apply because it states that there is no right of appeal.
        Because 
appellant had no right to appeal, we dismiss this appeal for want of 
jurisdiction.  See Tex. R. 
App. P. 42.3(a), 43.2(f).
  
 
                                                          PER 
CURIAM
   
 
PANEL 
D:   LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
 
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
September 30, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.